DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 3-6, 8-18 and 20 are pending. Claims 1, 3, 5, 12, 14-18 and 20 are currently amended. Claims 2, 7 and 19 are canceled. It appears that no new matter has been entered. The amendments and remarks to and regarding the claims have overcome the drawing objections and accordingly those objections are withdrawn. The amendments to the claims have overcome the 35 USC 112 first and second paragraph rejections and those rejections are withdrawn as well. 
With regard to the amendments to overcome the substantive rejections, the amendments and remarks cannot be found persuasive. 
Applicant remarks on page 8 of 10 that Keller does not disclose the inlets of varying/different widths, but that the opening 10 of Keller into the pipe is a fixed width and does not vary. This remark cannot be found persuasive, as the remarks do not address the elements of Keller as applied to the claims. The opening 10 of Keller at the upstream end of the pipe is not the inlet to the valve as defined by applicant, but is merely an upstream flow path that allows fluid to flow to the variable inlet of Keller. This feature can be found arguably equivalent in applicants figures, such as element 30 figure 1B which provides for an upstream inlet pipe that allows the fluid to flow past the flow regulating valve into the compressor. 
Further, Keller’s inlets as indicated below vary in width based on the tapering of the pipe/inner wall adjacent to the flow regulating valve of Keller (i.e. 13) as the flow regulating valve is applied with varying pressure to reciprocally move the valve along the axis as previously indicated.  Considering that all of the limitations of the claim are provided in Keller as amended as rejected below, the remarks regarding lack of anticipation cannot be found persuasive. 
Applicant remarks that because Keller is lacking as an anticipation reference, then the obviousness rejections to the dependent claims as provided below are deficient. Considering that the rejection as maintained is proper, it follows that the rejections to the dependent claims are also sufficient. Accordingly, the remarks cannot be found persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keller (US 1063933); 
Keller discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    752
    1133
    media_image1.png
    Greyscale

A flow regulating valve (1 figure 1), wherein the flow regulating valve is capable of forming fluid inlets of different widths (i.e. the space at 1002 is considered a first inlet width, full open; and the space at 1004 is considered a second inlet width when nearly fully closed at adjacent plate 5 as seen in figure 3) according to different forces (the fluid forces at 1006…) exerted on the flow regulating valve (on that of 13) by an incoming fluid (in this case gas regulated via the valve, Col 2 ln 101) as the flow regulating valve operates,  wherein: the flow regulating valve comprises a valve seat (5), a guide member (11), a piston (13), and a pipe (1), wherein the valve seat, the piston, and the pipe form a fluid regulating passage (at 1008), and the piston is movable away from or towards the valve seat (via spring or fluid pressure displacement based on the strength of either opposing force) along the guide member such that a narrowest section (at 1010, where it is noted that the valve head piston 13 is constant diameter, and the inner surface of the pipe 1 narrows towards the seat, and when the valve head approaches the seat, the annular space at the narrowest location at 1010 narrows to throttle the fluid flow somewhat…)  of the fluid regulating passage is changed in width and/or in position (id). 

Keller discloses in claim 3: The flow regulating valve of claim 1, wherein: the flow regulating valve further comprises a biasing member (14 is a coiled or helical compression spring), both a biasing force generated by the biasing member and a force generated by the incoming fluid act on the piston (13) such that the piston is moved along the guide member and finally reaches an equilibrium state (as discussed above in claim 2.)  

Keller discloses in claim 4 and 12: the width of the narrowest section of the fluid regulating passage is determined by the piston and the valve seat or by the piston and the pipe (both scenarios are met as operating the same as applicants width distance per figures 2 and 3 of the instant application.)  

Keller discloses in claim 5: The flow regulating valve of claim 1, wherein: the guide member is independent of the piston and the valve seat (i.e. as far as it may be understood, the guide member is a separately formed rod that is insertably assembled into the seat so as to act as a guide rod to the valve head piston 13), or the guide member and the piston are an integral member, or the guide member and the valve seat are an integral member (i.e the two are assembled together to move as an integral unit relative to the piston 13.)  

Keller discloses in claim 6: The flow regulating valve of claim 3, wherein: the biasing member is abutted against the piston (at 1012) such that the biasing force acts directly on the piston. 

Keller discloses in claims 8 and 13: The flow regulating valve of claim 1, wherein: the incoming fluid comprises a gas (gas) or a liquid, or a mixture of gas and liquid (the use of “or” invoking an alternative grouping under MPEP 2131.)  

Keller discloses in claim 9: The flow regulating valve of claim 3, wherein: the biasing member comprises a spring (14 is a spring.)  

Keller discloses in claim 10: The flow regulating valve of claim 3, wherein: the smaller the force exerted by the incoming fluid on the piston is, the greater the width of the formed fluid inlet is (and vice versa as discussed above.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1, 3-6 and 8 above, and further in view of Dillman (US 3073350); 

Keller discloses in claim 11 and 14-20:  A [gas pipe] (Col 1 ln 9-20) comprises the flow regulating valve according to claim 1, and the flow regulating valve is mounted in a suction duct (i.e. the downstream end of the pipe acts as a consumer drawing demand or sucking fluid out of the inlet as regulated by the valve) of the [gas pipe] or on a suction side of the [gas pipe] (the previous considered an alternative grouping under MPEP 2131); Keller does not disclose the use of the valve in a compressor line; but Dillman teaches: using the constant flow regulating valve (Figure 1) in a refrigerant or evaporator line to a compressor (Col 1 ln 16-17, for the purpose of providing a constant volumetric flow there to); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the constant flow regulating valve of Keller in a suction supply/demand line of a compressor as taught by Dillman, all for the purpose as taught by both Dillman and Keller, providing a constant volumetric flow to the downstream device/compressor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753